Citation Nr: 1241414	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-37 558	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Once again, the Board is remanding these claims to the RO via the Appeals Management Center (AMC) to again reschedule the Veteran for a hearing at the RO before a Veterans Law Judge of the Board, in other words, for a Travel Board hearing.  He requested this hearing when filing his September 2009 substantive appeal (on VA Form 9).  His hearing initially was scheduled for January 26, 2012, and subsequently rescheduled for July 24, 2012, pursuant to the Board's April 2012 remand directive.  But it needs to be rescheduled, yet again.


REMAND

The Veteran's Travel Board hearing, as mentioned, initially was scheduled for January 26, 2012.  On January 24, 2012, however, so 2 days before that hearing was to occur, he informed the RO that he would be unable to appear on the scheduled hearing date due to a scheduling conflict.  He therefore wanted his hearing rescheduled for a later date, preferably in March 2012.  See VA Form 21-0820, Report of General Information, dated in January 2012.  Unfortunately, this document was not associated with the claims file until after January 26, 2012, the date of his scheduled hearing.  As a result, the RO processed his appeal as though he simply had failed to appear for his scheduled hearing, i.e., as if he was a "no show", and accordingly transferred his file on to the Board.  He and his representative were notified of this in a March 2012 letter.

In April 2012, however, the Board granted the Veteran's motion to reschedule his hearing, so remanded his claims so the RO could reschedule the requested Travel Board hearing at the earliest opportunity.  The Board determined the Veteran had filed a timely request to reschedule his hearing and had offered good cause explanation as to why he would be unable to attend the hearing initially scheduled.  Additionally, the RO was also directed to notify him that he could choose to have a videoconference hearing before the Board, as an alternative to a Travel Board hearing, if a videoconference hearing could be scheduled sooner and he found it to be a satisfactory alternative.

Instead, he was notified in an April 2012 letter that his Travel Board hearing was being rescheduled, and in June 2012 he was informed that his hearing had been rescheduled for July 24, 2012.  He was not given an opportunity to select an alternative to a Travel Board hearing.  But once again, on July 20, 2012, so some 4 days prior to his rescheduled hearing, he contacted the RO and explained that he again would be unable to attend the hearing - this time because of a family emergency.  See VA Form 21-0820, Report of General Information, date in July 2012.  As before, the report of contact was not associated with the claims file until his rescheduled July 24, 2012, hearing date had passed.  Consequently, his claims were once again recertified to the Board as though he simply had failed to appear for his hearing ("no show").

While it is quickly approaching the point when the Board will not find justifiable reason or explanation for again rescheduling this requesting hearing, this point has not been reached.  And as the RO did not follow the Board's remand directive in terms of apprising him that he also could have a videoconference hearing, as opposed to a Travel Board hearing, particularly where, at some times in some locations, a videoconference hearing may allow for greater flexibility of scheduling, this case must be remanded for a second time so the Veteran may be provided another opportunity to have a hearing before the Board, in compliance with the Board's April 2012 remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant the right to 

compliance with the remand orders, as a matter of law, and that the Board itself commits error in failing to ensure this compliance); see also 38 C.F.R. §§ 20.700(a) and (e) and 20.704 (2012).

Accordingly, the claims are again REMANDED for the following action:

1.  Notify the Veteran and his representative that, if he elects, he may have a videoconference hearing before the Board instead of the requested Travel Board hearing, especially if there is opportunity to have this alternative hearing sooner or at a time and date that is more in line with his personal schedule and circumstances.  Allow time for a response to clarify whether he still wants a Travel Board hearing or is also amenable to having a videoconference hearing before the Board, instead.

2.  In accordance with his response, schedule him for another hearing at the earliest opportunity, and notify him and his representative of the date, time, and location of this rescheduled hearing.  Put a copy of the hearing notification letter in his claims file.  If he changes his mind and elects not to have this hearing, or fails without good cause to report for it on the date it is rescheduled, then also document this in the claims file.

3.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


